Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant recites in Claim 10 …and in that the male bases of the different connectors are integrally formed with each. The examiner does not understand what applicant intends and therefore applicant is requested to explain Claim 10’s limitation as written herein.  Moreover applicant is also requested to point to the part of the specification excluding the Claim but including the Figure/s where the cited limitation is provided.  Claim 10 is held to be unclear, vague and indefinite.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (Pat No. 7,922,526 B2); hereinafter Okada et al.
Okada et al teach a substrate connector and an housing. An inside connector section is connected to a substrate connector and is disposed on an inner surface of the housing. An outside connector section is connected to an external connector which is provided at the end of an external harness.  Connector terminals  of the inside connector  section and connector terminals of the outside connector section are connected by connecting conductors which are encapsulated in the housing. (Cf. abstract).  Additionally Okada et al teach equipment harness (4) has a structure in which the equipment harness portion (10) which comprises a group of wires (10a) having a large diameter and a second equipment portion (11) which consists of a group of wires (11a) having a small diameter with conductors. Tis connecting portion needs to be subjected to a waterproof treatment using a heat shrinkable tube or sealing resin. (Cf. Col.2). Additionally Okada et al teach an equipment harness (4) through a housing body  (3) of vehicle-mounted camera equipment (1). The camera equipment (1) is connected to other control equipment, a power supply or the like via an equipment inter alia a harness (4) having a connecting portion (12), a harness (4). Which are connected to relatively large wires (10a) and also wires (11a) which are relatively and are connected to wires (10a) on one side and to a substrate (2) which includes e.g. vehicle mounted camera.. The connecting portion (12) is required to be waterproof according to Okada et al. Although Okada et al is silent about the connector (12) having a male and a female portion wherein the male terminal is electrically connected with a female terminal Okada et al do teach connector terminals (22b) (male portion) and connecting terminal (29a) i.e. female portion. A POSITA would understand that the connector taught by Okada et al. would have this arrangement because of its strength, its durability and its common use.  Therefore the limitations taught by Okada et al would make obvious the limitations recited by applicant in Claim 1 and it is so held. As applied to Claim 2  Okada et al do not teach that the terminal (12) is not encapsulated before it is encapsulated but do teach that terminal (12) is encapsulated (Cf. e.g. Col. 2).  Moreover by using the male and female portions to create a strong and efficient fit and by using congenitally and old means to retain the male and female .
s  11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO , can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729